Kane, J. P.
Appeal from an order of the Supreme Court (Duskas, J.), entered May 12, 1989 in St. Lawrence County, which granted defendant’s motion for summary judgment dismissing the complaint.
Plaintiff commenced this action to recover for damages resulting from a forklift accident at her place of employment located in St. Lawrence County. The complaint alleges, inter alia, causes of action sounding in negligence and products liability brought against defendant, a foreign corporation authorized to do business in the State and the alleged manufacturer and distributor of the forklift. Defendant asserted, inter alia, lack of personal jurisdiction as an affirmative defense in its answer and then moved for summary judgment on, inter alia, the same ground, claiming that it was improperly served with process. This portion of defendant’s motion went unopposed by plaintiff and Supreme Court, without opinion, subsequently granted summary judgment in favor of defendant. Plaintiff now appeals.
We affirm. Defendant’s motion, inasmuch as it was based on a lack of personal jurisdiction and supported by affidavits, went unopposed, entitling defendant in this instance to summary judgment (see, GTF Mktg. v Colonial Aluminum Sales, 108 AD2d 86, 91, affd 66 NY2d 965; see also, Zuckerman v City of New York, 49 NY2d 557). We further note that plaintiff did not address the issue of personal jurisdiction in her brief on appeal.
Order affirmed, with costs. Kane, J. P., Weiss, Mikoll, Mercure and Harvey, JJ., concur.